UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2014 VESTIN FUND III, LLC. (Exact name of registrant as specified in its charter) Nevada 000-51310 87-0693972 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 200 LAS VEGAS, NEVADA 89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 227-0965 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Events On January 14, 2014, Vestin Fund III, LLC (the “Fund”), made the sixth liquidating distribution to all Fund Members in the aggregate amount of $299,999.51, in accordance with the plan of complete liquidation and dissolution of the Fund, which was approved by a majority of the members at a special meeting held on July 2, 2009.The amount distributed to each Member of the Fund was calculated based upon the percentage ownership interest of such Member in the Fund.A copy of the letter sent to Fund Members is furnished as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter of Liquidating Distribution SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VESTIN FUND III, LLC By Vestin Mortgage, LLC., its sole manager Date:January 15, 2014 By /s/ Tracee Gress Tracee Gress Chief Financial Officer of the Manager Exhibit 99.1 LETTER OF LIQUIDATING DISTRIBUTION January 14, 2014 Re: Distribution under Plan of Liquidation Dear Vestin Fund III Members: In accordance with the plan of complete liquidation and dissolution (the “Plan”) of Vestin Fund III LLC (the “Fund”), which was approved by a majority of the members at a special meeting held on July 2, 2009, we are continuing an orderly liquidation of our assets. Enclosed is your sixth distribution under the Plan. This liquidating distribution is made to all Fund Members and is in the aggregate amount of $299,999.51.The enclosed payment represents your portion of the $299,999.51 and was calculated based upon the units you own, which represents your percentage ownership interest in the Fund. Future distributions will depend upon when we receive proceeds from our remaining assets. Current information regarding our assets and financial position may be obtained by reviewing our Form 10K for the year ending December 31, 2012, and the Form 10Q for the quarter endingSeptember 30, 2013, which are available on our web site at www.vestinmortgage.com.Just click on the Vestin Fund III link located on the left hand side of the home page and look for SEC filings. We also currently anticipate that the Schedule Form K-1s for 2013 will be mailed towards the end of March or early April. Sincerely, /s/ Michael Shustek Michael V. Shustek Chief Executive Officer and Manager of Vestin Mortgage, LLC., Manager of Vestin Fund III, LLC
